                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 MARIO MOLINA,                                    Case No. 1:15-cv-01260-DAD-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               MARIO MOLINA, CDC #G-15562,
                                                  PLAINTIFF'S WITNESS

 K. HOLLAND, et al.,                              DATE: November 29, 2018
                        Defendants.               TIME: 9:30 a.m.

        Mario Molina, inmate, CDC #G-15562, a necessary and material witness for Plaintiff in
proceedings in this case on November 29, 2018, is confined at California Substance Abuse
Treatment Facility, 900 Quebec Avenue, Corcoran, CA 93212 , in the custody of the
Warden/Sheriff. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate in Courtroom
#8, 6th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on November
29, 2018, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California Substance Abuse Treatment Facility

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


      Dated:   October 29, 2018                          /s/
                                                  UNITED STATES MAGISTRATE JUDGE
